These are two appeals, filed respectively on the *724third and on the tenth days of June, 1903, from a ruling of the Chief Justice of this court refusing to issue a writ of mandamus directing the respondents to restore possession of certain land alleged to have been illegally sold under certain foreclosure proceedings claimed to have been invalid and to pay damages for waste alleged to have been committed on said land.
Submitted December 4, 1903.
Decided December 18, 1903.
Circuit Judge DeBolt sat in place of Chief Justice Frear, disqualified.

Per Ouriam.

No appeal lies from the ruling of the Chief Justice. Moreover, the ruling appealed from was correct. Upon the facts stated in the petition, relief by mandamus could not be' granted. The appeals are dismissed.